          Case 2:12-cr-00226-JAM Document 232 Filed 01/22/21 Page 1 of 1


 1   H. Dean Steward SBN 85317
     107 Avenida Miramar, Ste. C
 2
     San Clemente, CA92672
 3   949-481-4900
     Fax: (949) 496-6753
 4
 5   Attorney for Defendant
     RACHEL SIDERS
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT

10                            EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES,                               Case No. CR-11-210-JAM AND
13                                                CR-12-226-JAM
                 Plaintiff,
14                                                ORDER RE SEALING DOCUMENT
15         vs.
16   RACHEL SIDERS
17
           Defendant.
18
19
20
21   A sufficient showing having been made, it is ordered that Ex. “A” and “B” to
22   defendant’s Motion to Reduce Sentence- Compassionate Release shall be sealed by the
23   clerk of the court. The documents contain detailed health information about the
24   defendant, and must be sealed under HIPAA and local rules.
25
26   DATED: January 21, 2021             /s/ John A. Mendez
                                         THE HONORABLE JOHN A. MENDEZ
27
                                         UNITED STATES DISTRICT COURT JUDGE
28
                                              -1-
